DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/20/2022, with respect to the 103 rejections and 112 rejections have been persuasive have been fully considered and are persuasive.  The 103 rejections have been withdrawn. (Please also refer to the attached agenda received through an interview conducted with applicant on 03/22/2022 to clarify 112 issues and advance prosecution).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Please amend the last limitation in the independent claims 1 and 17 (where the amended limitations are also shown in the attached document from applicant) as follows:
Claim 1: supplementing an internal channel encoding and decoding by a further encoding prior to the transmission and by a further decoding after the transmission, the supplementing the internal channel encoding with the internal channel encoding taking place within secured black channel communication.
Claim 17: and wherein an internal channel encoding and decoding is supplemented by a further encoding prior to the transmission and by a further decoding after the transmission, the supplementing the internal channel encoding with the internal channel encoding taking place within secured black channel communication.
Please amend the limitations in dependent claim 10 (where the amended limitations are also shown in the attached document from applicant) as follows:
Claim 10: The method in accordance with claim 1, wherein the further encoding and further decoding of the image data together with the meta information to be transmitted takes place within the unsafe communication link for the actual transmission.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has fully incorporated objected to claim 19 into the independent claims.  The prior art could not anticipate or render obvious these limitations taken within the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486